THE UNITED STATES DISTRICT COURT IN THE EASTERN
DISTRICT OF PENNSYLVANIA

CIVIL ACTION FILE NUMBER

Derrick Jacobs

Plaintiff
Pro se

V.

City of Philadelphia, et al.

Philadelphia Police Commissioner Danielle Outlaw in her
official and individual capacity, Deputy Police
Commissioner Christine Coulter in her official and
individual capacity, District Attorney Lawrence Krasner
in his official and individual capacity, Assistant
District Attorney Tracy Tripp in her official and
individual capacity, Deputy Police Commissioner (now
Chief Inspector) Dennis Wilson in his official and
individual capacity, Inspector Benjamin Naish (now
Deputy Police Commissioner) in his official and
individual capacity, Inspector DF Pace in his Official
and individual capacity and Lieutenant Jason Hendershot
in his official and individual capacity, Lieutenant
Patrick Quinn in his official and individual capacity.

Defendants

 

NATURE _ OF ACTION

COMES NOW, Plaintiff (pro se) Derrick Jacobs
(“Jacobs”) to file his Complaint and seek Immediate
Preliminary Injunctive Relief from violations of
Section 1983 of the Civil Rights Act of 1871 42 U.S.C.
§ 1983 (“Section 1983”).

 
The Plaintiff seeks fifty million dollars USC
($50,000,000.00) for actual damages, compensatory
damages, punitive damages, liquidated damages and
interest. The plaintiff also seeks immediate
preliminary injunctive relief (placed in IOD status
until adjudication), for the Defendants’ violation of
the Plaintiff’s United States Constitutional Rights.

INTRODUCTION

Jacobs is a citizen of the United States of
America, residing in the State of Pennsylvania. Jacobs
deserves the right to Life, Liberty and the Pursuit of
Happiness, which is his unalienable Right (Declaration
of Independence, paragraph two). All persons born or
naturalized in the United States and subject to the
jurisdiction thereof are citizens of the United States
and of the State wherein they reside. NO STATE shall
make or enforce ANY law which shall abridge the
privileges or immunities of citizens of the United
States; nor shall any State deprive any person of life,
liberty or property, without due process of law; nor
deny any person within its jurisdiction the EQUAL
protection of the laws (Amendment 14).

Jacobs observed corruption committed by Assistant
District Attorney, Tracy Tripp of the Philadelphia
District Attorney’s Office, headed by Lawrence Krasner.

Jacobs followed Philadelphia Police Department
policy and reported the corruption to then Philadelphia
Police Commissioner, Christine Coulter.

Jacobs also attempted to expose the corruption and
was retaliated against and threatened with criminal
prosecution and arrest by the Philadelphia District
Attorney’s Office.

 
Jacobs filed a Federal Civil Action (19-cv-4616)
seeking damages.

As a result the Philadelphia Police Department,
headed by Christine Coulter and Danielle Outlaw
conspired with the Philadelphia District Attorney’s
Office to remove Jacobs from his current assignment and
initiate disciplinary action against him which includes
suspension and termination.

Defendants’ proceeded in an arbitrary and
capricious manner against Jacobs; violating the United
States Constitution, federal and state laws, The
Mission Statement and Directives of the Philadelphia
Police Department.

JURISDICTION AND VENUE

This action arises under 42 U.S.C. 1983 of the
United States Constitution, and the First and
Fourteenth Amendments to the United States
Constitution.

This Court has jurisdiction under 28 U.S.C. § 1331
and 1332 of the United States Constitution and the
First and Fourteenth Amendments to the United States
Constitution.

This Court has jurisdiction because this action
arises under the United States Constitution and laws of
the United States.

 
PARTIES

Plaintiff, Derrick Jacobs is an adult male
individual. Jacobs is employed as a Philadelphia Police
Detective. He began his career as a Philadelphia Police
Officer in January 1996 and was promoted to Police
Detective in December 1998. Jacobs is a decorated
Officer and Detective. Jacobs has received many honors,
certifications and assignments. Jacobs was vetted and
received the highest security clearances for the Papal
visit and Democratic National Convention. Jacobs also
received certification and performed duties as a
hostage negotiator. While still a rookie, Jacobs was
nominated for Officer of the Year (did not win). Over
the years, Jacobs’ assignments included Divisional
Detective, Homicide Detective, and original member of
the Officer Involved Shooting Investigation (“OISI”)
Unit, where Jacobs is the only African American
Detective. Jacobs brings this complaint as a private
citizen.

Defendant City of Philadelphia (“City”) is a
municipality in the Commonwealth of Pennsylvania.

The City owns, operates, manages, directs and
controls the Philadelphia Police Department (“PPD”) and
Philadelphia District Attorney’s Office (“DAO”) which
employs the individual defendants named herein who at
ALL relevant times were employed by the City, PPD and
the DAO, acting under color of state law, and operating
pursuant to official policies, customs or practices of
the City, PPD and DAO.

At all relevant times, the City acted or failed to
act through its agents, servants and employees,
including the individual Defendants named herein, each
of whom were acting within the course and scope of
their employment.

 
Defendant, Lawrence Krasner (“DA Krasner”) is an
adult individual and a citizen of the Commonwealth of
Pennsylvania who maintains a principal place of
business in the City of Philadelphia.

Defendant, Tracy Tripp (“ADA Tripp”) is an adult
individual and a citizen of the Commonwealth of
Pennsylvania who maintains a principal place of
business in the City of Philadelphia.

Defendant, Danielle Outlaw (“PC Outlaw”) is an
adult individual and a citizen of the Commonwealth of
Pennsylvania who maintains a principal place of
business in the City of Philadelphia.

Defendant, Christine Coulter (“DC Coulter”) is an
adult individual and a citizen of the Commonwealth of
Pennsylvania who maintains a principal place of
business in the City of Philadelphia.

Defendant, Dennis Wilson (“CI Wilson”) is an adult
individual and a citizen of the Commonwealth of
Pennsylvania who maintains a principal place of
business in the City of Philadelphia.

Defendant, Benjamin Naish (“DC Naish”) is an adult
individual and a citizen of the Commonwealth of
Pennsylvania who maintains a principal place of
business in the City of Philadelphia.

Defendant, DF Pace (“Pace”) is an adult individual
and a citizen of the Commonwealth of Pennsylvania who
maintains a principal place of business in the City of
Philadelphia.

Defendant, Jason Hendershot (“Hendershot”) is an
adult individual and a citizen of the Commonwealth of
Pennsylvania who maintains a principal place of
business in the City of Philadelphia.

 
Defendant, Patrick Quinn (“Quinn”) is an adult
individual and a citizen of the Commonwealth of
Pennsylvania who maintains a principal place of
business in the City of Philadelphia.

Defendants, City, DA Krasner, ADA Tripp, PC Outlaw,
DC Coulter, CI Wilson, DC Naish, DF Pace, Hendershot
and Quinn are hereafter individually and collectively
referred to as “Defendant(s).”

Defendants were “employers” and Plaintiff was
“employee” within the meaning of applicable law.

Defendants are being sued in the individual and
official capacities.

FACTS
Jacobs is a United States citizen.

The Declaration of Independence allows Jacobs to
Life, Liberty and the Pursuit of Happiness.

The United States Constitution allows Jacobs
freedom of speech (1°* Amendment) and due process of law
(14™® Amendment) .

Jacobs was denied ALL by the Defendants. Defendants
also engaged and conspired in a course of retaliation
against Jacobs for exercising his Constitutional
Rights.

The Defendants’ conduct halted Jacobs’ pursuit of
happiness, trampled on his liberty and caused
irreparable damage to his life.

Jacobs as a United States citizen is entitled to
EQUAL JUSTICE UNDER THE LAW (Civil and Criminal).

JUSTICE is the GUARDIAN of LIBERTY.

 
On November 18, 2019 Jacobs authored another
memorandum to Defendant Coulter titled “Urgent Matter
Regarding Detective Derrick Jacobs #9116.”

On November 18, 2019 an article was published on
Bigtrial.net referencing Jacobs’ civil complaint. The
title of the article is “Detective: D.A. Tampered With
Witness In Officer Involved Shooting.”

On November 18, 2019 Defendant Hendershot informed
Jacobs, he was taking Jacobs’ police vehicle because
Jacobs is not available when he visits his family who
lives three hours away from Philadelphia.

Jacobs informed Hendershot that is not true.

Jacobs informed Hendershot he had always been
available and returned for ALL assignments.

Jacobs informed Hendershot; Hendershot was not
calling Jacobs in because Hendershot had to reduce
overtime in the unit after being told to _ reduce
overtime by his superiors in retaliation of grievances
and filed lawsuits.

Jacobs also informed Hendershot if he wanted to
take the vehicle he could, knowing it was in
retaliation for the filed Federal Civil Complaint.

On November 26, 2019 Jacobs Commanding Officer,
Defendant Hendershot, contacted Jacobs and informed him
that then Deputy Police Commissioner Dennis Wilson
wanted to speak with Jacobs in the Deputy’s Office
immediately.

Jacobs informed Hendershot that he was in the area
and would be there shortly.

Jacobs immediately reported to the Deputy’s Office.

 
Jacobs arrived at DC Wilson’s Office in less than
fifteen minutes. Jacobs was instructed to the waiting
area for Deputy Wilson.

While waiting for DC Wilson, Jacobs observed
Inspector Francis Healy (“Healy”).

Healy looked in Jacobs direction and immediately
and abruptly (almost like a cartoon character) reversed
direction, avoiding Jacobs.

Moments later, Jacobs was escorted into DC Wilson’s
Office.

DC Wilson commended Jacobs on his fight against the
corruption at the DAO. DC Wilson also acknowledged the
corruption at the DAO.

Wilson then informed Jacobs he was not approving
Jacobs request to speak with Police Commissioner
Coulter because they did not want to be witnesses in
Jacobs’ civil litigation.

Wilson asked Jacobs to speak with the PA Attorney
General’s Office (“AGO”) regarding the criminal
activity and proceeding with the prosecution of the
DAO.

Jacobs informed Wilson he believes there’s a
conflict of interest with the AGO because of Attorney
General Christopher Phillips’ involvement in the
Pownall (Officer Involved Shooting) investigation.

Jacobs and Deputy Wilson continued the
conversation.

 
Jacobs told Deputy Wilson anytime an allegation is
made against a Philadelphia Police Officer; action is
taken immediately against the Officer by Krasner and
the DAO. Jacobs stated, in this case there is obvious
corruption on the part of the DAO and the Department is
doing nothing about it.

Jacobs’ informed Deputy Wilson of the bigtrial.net
article.

Deputy Wilson acknowledged he knew of the article.

Jacobs also informed Deputy Wilson bigtrial.net
would not be the only media outlet that Jacobs would
use to expose the corruption at the DAO.

Jacobs informed Deputy Wilson that Chris Palmer of
the Philadelphia Inquirer and other media outlets have
contacted Jacobs regarding his litigation.

Deputy Wilson replied he did not have any issue
with Jacobs speaking with the media.

Deputy Wilson, once again informed Jacobs he would
be returning Jacobs’ memorandum to the Commissioner
back “down the chain” with the disapproval.

Deputy Wilson’s only request was that Jacobs
contact the AGO regarding the investigation and let him
know the results.

Deputy Wilson also acknowledged that Jacobs was
being “wictimized” by the DAO.

The conversation was a cordial, law enforcement
concentrated conversation. The conversation discussed
the issues at hand and ended pleasantly, in Jacobs’
opinion.

10

 
On November 27, 2019 Jacobs contacted the AGO. The
AGO informed Jacobs due to Christopher Phillips
involvement in the Pownall investigation, there would
be a conflict of interest in this matter.

Jacobs immediately informed Hendershot and asked
Hendershot to contact Deputy Wilson with this
information.

Jacobs wanted Deputy Wilson to contact the US
Attorney so a criminal investigation could be started;
honoring the conversation of the previous day.

Jacobs asked Hendershot on numerous occasions,
almost daily, if Deputy Wilson had responded.
Hendershot’s responses were always that Deputy Wilson
had not responded. Defendant Naish is in the chain of
command as Inspector directly above Hendershot.

On January 14, 2020 Jacobs, once again, asked
Hendershot if he has received any information from
Deputy Wilson about referring the complaint to US
Attorney, William McSwain. Hendershot replied he has
tried on multiple occasions and has not received a
response from Deputy Wilson.

Jacobs informed Hendershot he is trying to respect
the conversation in Deputy Wilson’s Office.

On January 18, 2020 Jacobs participated in law
enforcement podcast Search Warrant, Clear and Present
Danger.

During podcast Jacobs discussed his litigation
against the City of Philadelphia and the District
Attorney’s Office.

11

 
On January 22, 2020 Hendershot informed Jacobs;
Defendant Wilson wants a disciplinary investigation
started against Jacobs immediately for his
participation in the Search Warrant podcast.

Jacobs informed Hendershot, they are coming after
his job and will charge him with Conduct Unbecoming.

Hendershot replied, you didn’t do anything wrong.
The most they could give you is a counseling memo.

Jacobs informed Hendershot the Deputy Commissioner
does not start a disciplinary investigation against you
for a counseling memo.

Jacobs tells Hendershot they are letting criminals
at the DAO run free while they retaliate against me for
exposing it.

This was the first information received from
Defendant Wilson after Jacobs’ multiple attempts to
confirm if Defendant Wilson had referred Jacobs’
complaint of corruption to the US Attorney for a
criminal investigation per the discussion and agreement
in Wilson’s office on November 26, 2019.

Defendant Wilson was informed by multiple parties
the disciplinary actions he initiated against Jacobs
would be deemed and viewed as retaliatory and possibly
illegal.

Defendant Wilson was advised by the parties not to
pursue this disciplinary action against Jacobs.

On January 27, 2020 Defendant Hendershot provided
Jacobs with a memorandum notifying him of a
disciplinary interview.

12

 
The disciplinary interview was for Jacobs’
participation in the podcast.

On January 27, 2020 Jacobs responded to Defendant
Wilson’s betrayal and retaliatory actions.

Jacobs authored a memorandum to Defendant Wilson
titled “Search Warrant Podcast regarding criminal
activity by the Philadelphia District Attorney’s
Office.”

Jacobs informed Defendant Wilson he was retaliating
against Jacobs for reporting corruption.

Jacobs informed Defendant Wilson this action is in
violation of Jacobs’ Constitutional Rights and is
clearly 1°* Amendment retaliation.

Jacobs informed Defendant Wilson he does not know
if he is acting alone in this retaliatory act or in
concert with his conspirators.

On January 30, 2020 Hendershot conducts
disciplinary interview with Jacobs. FOP representative,
Scott Bradley was present.

On January 30, 2020 Jacobs’ authors a memorandum to
Defendant Coulter titled “RELEASE OF INFORMATION TO ALL
MEDIA SOURCES REGARDING CORRUPTION.”

On February 10, 2020 Jacobs authored a memorandum
to NEW Philadelphia Police Commissioner Danielle
Outlaw. This was Commissioner Outlaw’s FIRST official
day as Philadelphia Police Commissioner.

The subject line of the memorandum is “Urgent
Matter Regarding Detective Derrick Jacobs #9116.”

Jacobs requested an opportunity to discuss
corruption and criminal activity with Defendant Outlaw.

13

 
On February 10, 2020 retaliatory disciplinary
charges (75-18s) was authored by Defendant Pace per
Defendant Hendershot against Jacobs for his
participation in the podcast and exercising his First
Amendment RIGHTS.

On February 11, 2020 Hendershot calls Jacobs into
his office.

Hendershot tells Jacobs “you were right and I was
wrong. It’s worse case scenario. They are charging you
with Conduct Unbecoming Unspecified.”

Defendant Hendershot presented the disciplinary
charges to Jacobs.

The action resulted in Jacobs being charged with
CONDUCT UNBECOMING AN OFFICER and Neglect of Duty.

These charges come with a penalty of TERMINATION.

Defendant Wilson ordered the disciplinary action.
Defendant Hendershot witnessed the disciplinary action
against Jacobs. Defendant Pace approved the
disciplinary action against Jacobs.

Jacobs charged with “CONDUCT UNBECOMING.”

Jacobs reporting of corruption is grounds for
termination.

No one besides Jacobs was interviewed prior to the
charges.

This was done to constructively discharge Jacobs
from the Philadelphia Police Department.

The initiator(s), author(s) and/presenter(s) should
be investigated for Title 18 violations, which Jacobs
intends to pursue.

14

 
On February 13, 2020 Jacobs receives credible
information new Philadelphia Police Commissioner,
Danielle Outlaw, will take Commissioner’s Direct Action
(“CDA”) against Jacobs. The action will result in
arbitrary discipline against Jacobs when he returns to
work (Jacobs on vacation February 13 and 14).

Jacobs takes vacation time to avoid discipline
until February 25, 2020, when he starts using his sick
time while waiting for response from Commissioner
Outlaw.

On March 2, 2020 Jacobs asked Hendershot to be
carried in Injured On Duty (“IOD”) status because of
the actions of the Philadelphia Police Department
(“PPD”) .

Jacobs informs Hendershot he should not be using
his own sick time because of the corruption that has
now infiltrated the PPD against him.

On March 3, 2020 Hendershot asks Jacobs to contact
headquarters.

Hendershot informs Jacobs he cannot be carried IOD
and would have to continue to use HIS SICK TIME.

Hendershot informed Jacobs he had spoke with the
Commanding Officer (did not provide name) of that unit,
who stated you cannot be carried IOD for job related
stress.

Jacobs disagreed and informs Hendershot the STRESS
is because the Department is trying to fire him, not
because of something that happened off-duty.

On March 4, 2020 Hendershot contacts Jacobs and
informs him he will be taking his police vehicle.

15

 
On March 5, 2020 Hendershot takes Jacobs police
vehicle.

On March 6, 2020 Jacobs authored a memorandum to
Defendant Outlaw.

The subject line of the memorandum is “Departmental
and Criminal actions by Deputy Police Commissioner
Christine Coulter, Deputy Police Commissioner Dennis
Wilson and Inspector DF Pace.”

Jacobs referenced previous memorandum sent to
Defendant Outlaw on February 10, 2020. Jacobs asks
Defendant Outlaw for a criminal investigation for the
acts committed against Jacobs for being a
Whistleblower.

Jacobs listed the departmental and criminal acts
committed against him by the defendants.

Jacobs also informed Defendant Outlaw it was in her
power to stop these actions from continuing.

On March 12, 2020 Hendershot contacts Jacobs by
text and asks Jacobs to call him.

Hendershot informs Jacobs he has to report to
Internal Affairs (“IA”) because of the memorandum he
sent to PC Outlaw on March 6, 2020.

Hendershot never tells Jacobs who gave the order.
Jacobs asked Hendershot who is the person at IA.

Hendershot tells Jacobs SOMEONE will interview him
regarding Jacobs’ allegations.

Jacobs informed Hendershot he wished to speak with
Commissioner Outlaw and he had already provided a
written interview.

16

 
Jacobs stated the people at IA report to Deputy
Wilson.

Hendershot asked Jacobs to speak with an _ FOP
attorney for counsel to address his concerns.

Jacobs contacted the attorney who informed Jacobs
it was a set up to get Jacobs not to fully co-operate
and charge Jacobs with Conduct Unbecoming an Officer
and immediately dismiss Jacobs.

Jacobs called Hendershot and informed him of the
attorney’s advice. Jacobs firmly re-iterated his
position of speaking with PC Outlaw.

On March 24, 2020 Hendershot contacts Jacobs via
text message and states “Hi Jake, do you have a sick
note for this pay period?”

Jacobs responds “Yes. Have you received the
response back from my memo up the chain.”

Hendershot replied “I have not. Can you please
forward your sick note?”

Jacobs replied “I will. Can you let them know I
need the response. Thos (actual text) is not
acceptable. I also will be getting you the sick note
for the next pay period. This (corrected text). They
took 10 days to threaten my career and conspire with
criminals.

Hendershot replied “Received.”

On May 18, 2020 Jacobs authored a memorandum to
Defendant Outlaw.

17

 
The subject line on the memorandum is “Departmental
and Criminal actions by Deputy Police Commissioner
Christine Coulter, Deputy Police Commissioner Dennis
Wilson and Inspector DF Pace.”

Jacobs referenced previous memos sent to Defendant
Outlaw on February 10, 2020 and March 6, 2020.

Jacobs also inquired to Defendant Outlaw the
origins of the arbitrary and capricious adverse
employment actions against Jacobs.

Jacobs also inquired of Defendant Outlaw if the
rumor of her violating Jacobs’ departmental due process
and initiating Commissioner’s Direct Action (“CDA”) was
true.

On August 3, 2020 Jacobs authored another
memorandum to Defendant Outlaw.

The subject line of the memorandum is “Failure to
respond to Departmental and Criminal actions by Deputy
Police Commissioner Christine Coulter, Deputy Police
Commissioner Dennis Wilson, Inspector DF Pace, District
Attorney Lawrence Krasner and Assistant District
Attorney Tracy Tripp.”

Jacobs referenced the previous memorandums sent to
Defendant Outlaw.

Jacobs informed Defendant Outlaw that he has waited
patiently for over 120 days for a response and action.

Jacobs also stated that he has been informed that
Defendant Outlaw knows of the situation and intends to
take CDA against Jacobs.

18

 
Jacobs also informed Defendant Outlaw of the civil
and criminal statutes being violated by members of her
Command staff.

On August 18, 2020 Jacobs resends the August 3,
2020 memorandum to Defendant Outlaw.

On August 25, 2020 Jacobs resends the August 3,
2020 memorandum to Defendant Hendershot for additional
dissemination.

August 26, 2020 PC Outlaw sends Jacobs an email in
response to Jacobs August 3, 2020 memorandum.

PC Outlaw informs Jacobs she never received
previous correspondence sent to her by Jacobs. PC
Outlaw informs Jacobs, due to his pending litigation,
she cannot comment and directed Jacobs to City
Solicitor, Jennifer MacNaughton (Never responded to
whether or not she would be taking CDA against Jacobs).

On August 27, 2020 Jacobs submits a memorandum to
PC Outlaw by email.

Jacobs attaches all members that would have had
knowledge of previously submitted memorandums that PC
Outlaw informed Jacobs were never received.

The subject line of the memorandum is “Departmental
and Criminal actions by members of the Philadelphia
Police Department’s Command Staff.”

Jacobs addresses multiple concerns. One particular
concern was that Jacobs was told to go to Internal
Affairs based upon memorandum authored on March 6,
2020. If Defendant Outlaw did not receive the
memorandum, who made the decision for Jacobs to report
to IA (the setup)? SOMEONE OR ALL are LYING
(CORRUPTION). Barzini(s) will be exposed.

19

 
Another concern was Defendant Outlaw not responding
to the CDA question posed in the previous memorandums.

Besides the civil violations being committed by
Defendant Outlaw’s command staff, Jacobs also informed
Defendant Outlaw of the Federal Criminal Statutes, in
Jacobs’ opinion, the defendants were violating (Title
18 U.S.C sections 241 and 242).

On August 28, 2020 Jacobs sent an email to Jennifer
MacNaughton, per PC Outlaw’s request. PC Outlaw is
attached to the email.

The subject line of the email is “Departmental and
Criminal violations by the Philadelphia Police
Department Command Staff”.

September 1, 2020 Jennifer MacNaughton replies to
Jacobs’ email. PC Outlaw is attached to response.

Ms. MacNaughton informed Jacobs and Defendant
Outlaw she is only involved in the civil matter
involving the City, DAO, the DA and Tracy Tripp.

Ms. MacNaughton informed Jacobs and Defendant
Outlaw she is not involved in the departmental and
criminal actions of the PPD.

On September 24, 2020 Jacobs emails Defendant
Outlaw previous correspondence sent to her that she
informed Jacobs she had not received. Jacobs attaches
parties (Command Staff) who should have had previous
contact with the correspondence.

On September 24, 2020 Jacobs submits a memorandum
through email to Defendant Outlaw and members of her
Command Staff.

20

 
The subject line of the memorandum is “Departmental
and Criminal actions by members of the Philadelphia
Police Department’s Command Staff”.

Jacobs informed Defendant Outlaw he is exhausting
HIS SICK TIME (Constructive Discharge) while waiting
for a response from her regarding the criminal actions
by members of her staff.

Jacobs asked Defendant Outlaw for an immediate
investigation and to be placed in IOD status and his
Sick time (over 1700 hours) restored while the
investigation takes place.

Once again, Jacobs inquired about the CDA.

On October 6, 2020 Jacobs submits a memorandum to
PC Outlaw.

The subject line of the memorandum is “Departmental
and Criminal actions by members of the Philadelphia
Police Department’s Command Staff.”

Jacobs addresses his frustration of repeated
attempts to have an investigation into the numerous
acts of criminality committed by the defendants.

Jacobs informs Defendant Outlaw there were only two
scenarios for her actions and/or failure to act. One is
the illegality is being committed without her knowledge
(documents submitted by Jacobs to defendant). Two the
defendant is complicit in the criminality.

On October 9, 2020 Lieutenant Patrick Quinn of the
Philadelphia Police Department Commissioner’s Office
sends Jacobs a threatening email in response to Jacobs
October 6, 2020 memorandum to PC Outlaw. Lieutenant
Quinn, representing PC Outlaw, informed Jacobs that it
is “INAPPROPRIATE AND DISRUPTIVE” for Jacobs to
continue contacting PC Outlaw regarding corruption.

21

 
